Hendon, Presiding Judge,
dissenting.
{¶ 15} I respectfully dissent. Both the Ohio and the United States Constitutions provide that no laws shall be passed that impair the obligations of contracts.17 Any change in the law impairing the rights of parties to a contract, or denying or obstructing the rights accruing to either party under a contract, is unconstitutional.18
{¶ 16} A plea agreement is a contract between a criminal defendant and the state that is governed by contract-law principles.19 The law in effect at the time a plea is entered is part of the contract.20 The nature of the plea agreement must *136be examined to determine the understanding of the parties at the time of the plea.21 The United States Supreme Court stated in Santobello v. New York22 that “when a plea rests in any significant degree on a promise or agreement of the prosecutor, so that it can be said to be part of the inducement or consideration, such promise must be fulfilled.”
{¶ 17} Burbrink resolved the criminal charge against him by entering into a plea agreement with the state of Ohio. Prior to accepting the plea, the trial court stated that there was an agreement that Burbrink was to be classified as a sexually oriented offender. In fact, the trial court informed Burbrink about his registration requirements as a sexually oriented offender before accepting the plea. There was a clear meeting of the minds between the prosecutor and Burbrink that he was to be classified as a sexually oriented offender and that he would be required to register as a sex offender annually for ten years. The record supports the trial court’s determination that Burbrink’s sexual-offender classification under former R.C. Chapter 2950 was a bargained-for term of the plea agreement.
{¶ 18} I would hold that the plea agreement entered by Burbrink and the state was a valid contract, the terms of which provided that Burbrink was to be classified as a sexually oriented offender with a ten-year annual registration requirement, and that applying S.B. 10 to change Burbrink’s classification and registration requirements violates the constitutional prohibition against laws that impair the obligation of contracts. I would affirm the judgment of the trial court.

. See Section 28, Article II, Ohio Constitution; Clause I, Section 10, Article I, United States Constitution.


. See Kiser v. Coleman (1986), 28 Ohio St.3d 259, 28 OBR 337, 503 N.E.2d 753, at fn. 1.


. See Ridenour v. Wilkinson, 10th Dist. No. 07AP-200, 2007-Ohio-5965, 2007 WL 3293371, citing Ankrom v. Hageman, 10th Dist. No. 04AP-984, 2005-Ohio-1546, 2005 WL 737833, State v. Butts (1996), 112 Ohio App.3d 683, 679 N.E.2d 1170, and Santobello v. New York (1971), 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427.


. See id.


. See State v. Pointer, 8th Dist. No. 85195, 2005-Ohio-3587, 2005 WL 1653589, at ¶ 7.


. See Santobello, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427, at fn. 17.